Citation Nr: 1504796	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-30 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the Veteran's service is a bar to VA benefits, to include VA survivor's benefits. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 27, 1967 to November 27, 1969 and from November 28, 1969 to September 29, 1970 and was discharged under conditions other than honorable.  He died in May 2012.  

The appellant is the Veteran's surviving spouse and has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's compensation and pension claims for entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, diabetes, hearing loss, tinnitus, and multiple myeloma.  She submitted VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child that was received by a Department of Veterans Affairs (VA) Regional Office (RO) in May 2012.  This claim was treated by the RO as a request to substitute.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 1971, October 2009, and March 2010 administrative decisions which determined that the character of the Veteran's discharge was a bar to VA benefits and denied entitlement to nonservice-connected pension benefits, as well as service-connected disability benefits.  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

FINDING OF FACT

1.  The appellant was absent without authority from active duty for 166 days and discharged under conditions other than honorable. 

2. The evidence does not suggest that he was insane at any time during or after service.


CONCLUSION OF LAW

The character of the Veteran's discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is appealing the denial of VA benefits (specifically nonservice-connected pension and service connection claims), which were denied in March 1971, October 2009, and March 2010 administrative decisions due to the character of discharge.

To be eligible for VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  A veteran is a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) .

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

In accordance with 38 C.F.R. § 3.12(a), if a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based is terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

In accordance with 38 C.F.R. § 3.12(b), a discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release unless otherwise specifically provided.  38 U.S.C.A. § 5303(b).

An "insane person" is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

Benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of a sentence of general court-martial; (3) resignation of an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities where it is affirmatively shown that the former service member requested his or her release; (6) by reason of a discharge under other than honorable conditions issued as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).  The appellant did not serve overseas, did not engage in combat and has no service-incurred or aggravated disabilities.

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also 38 C.F.R. § 3.354 (2014) (defining insanity for purposes of determining cause of discharge from service).

The length and character of service exclusive of the period of the unauthorized absence will be considered in determining whether compelling circumstances warranted the prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6).  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation. Id.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations. Id.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity. Id.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted. Id.

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: acceptance of undesirable discharge in lieu of trial by general court-martial; mutiny or spying; offense involving moral turpitude (this includes, generally, conviction of a felony); willful and persistent misconduct; and homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d).

A discharge to reenlist was considered a conditional discharge if it was issued during the Vietnam era; prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect.  38 C.F.R. § 3.31(a).  Generally, the entire period of such service constituted one period of service, and entitlement to VA benefits was to be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge had been issued, a person could still be considered to have been unconditionally discharged or released from active military, naval or air service when the person had served in the active military, naval or air service for the period of time they were obligated to serve at the time of their entry into service.  38 C.F.R. § 3.13(c).

Turning to the merits of the claim, the Veteran voluntarily enlisted on September 12, 1967, for a period of three years.  During his first period of service, he served in the Republic of Vietnam as a truck driver (combat engineer), supply clerk, and mail clerk.  In this regard, while the Veteran's DD Form 214 indicates receipt of the National Defense Service Medal, Vietnam Service Medal, and one Overseas Bar, it does not show receipt of any award that would clearly indicate combat.

Prior to the completion of his initial three-year obligation, he re-enlisted service on November 29, 1969.  His DD Forms 214 indicates that he was honorably discharged for his first period of service from September 12, 1967 to November 27, 1969 and an "other than honorable" discharge for the period from November 28, 1969 to September 29, 1970.

The Service Department determined that he was not eligible for complete separation on November 27, 1969.

According to an August 1970 statement, the Veteran requested discharge for the good of the service in lieu of trial by Court Martial under the provisions of Chapter 10, AR 635-200 after being advised that a Court Martial conviction carried the possibility of a receipt of a dishonorable discharge.  Prior to making this election, he consulted with counsel and was fully advised in this matter.  He indicated that he enlisted in the Army on September 12, 1967, for a term of three years, in part to obtain a better education.  He then re-enlisted on November 28, 1969 to obtain additional experience.

The statement shows that the Veteran's marriage affected his performance during service.  He was married on January [redacted], 1970.  His wife was expecting in October, had no place to live, and was unable to work; finances were problematic. 

The Veteran indicated that he was absent without leave (AWOL) on February 20, 1970 in order to be with his expectant wife and claimed that he was unable to think clearly after returning from Vietnam.

During his second period of AWOL, he received mental health treatment four times at a state hospital prior to turning himself in.  The Veteran stated that he submitted his resignation because his mother's situation had become critical and he wanted to take care of his mother, brothers, and his wife.  He further stated that his domestic situation and mental state would interfere with the performance of his duties.

The record reflects that the Veteran was AWOL for a total of 166 days, from January 8 to January 12, 1970 and from February 20 to July 30, 1970.

In support of his claim, he submitted two letters from state psychiatrists, including a May 1970 opinion from Dr. E.A.N. that it was "clinically eviden[t]" that he required treatment for emotional problems, and a July 1970 opinion from Dr. F.J.G. that the Veteran received treatment for stress related to an inability to make a decision concerning his decision to return to service.

Insanity, as VA defines it, is clearly not indicated, providing evidence against this claim. 

The Veteran was returned to duty with restrictions that he not "pull guard duty.  During service, a staff psychiatrist opined that, "he has a rather long history of impulsiveness, explosive anger, and difficulty adjusting to authority."  He found it difficult to adjust to the "harassment."

In an August 1970 statement, the Veteran's Commanding General acknowledged his receipt of the service medals, five conduct ratings of excellent, one conduct rating of good, four efficiency ratings of excellent, and two efficiency ratings of good.  The Staff Judge Advocate stated, "In view of the accused prior overseas service, his family and emotional problems, and that he apparently has no desire to return to duty, it appears that the Army's interests would best be served by the immediate separation of this individual."  He recommended approval of the Veteran's request for separation for good of the service and that an undesirable certificate be issued.

The Veteran was punished for violation of Article 86 of the Uniform Code of Military Justice (UCMJ) for being AWOL from February 20, 1970 to July 31, 1970.  He was dropped from the rolls as a deserter.

Additional evidence of record includes the September 2009 statement of Drs. Y.M.S. and O.N. who indicated that the Veteran was referred to their clinic by his employer.  He was treated for major depression, recurrent and posttraumatic stress disorder (PTSD) and was placed on psychotropic medication in December 1991.  He went on disability retirement in 1996 due to his inability to function and remain productive.

The psychiatrists indicated that the Veteran voluntarily enlisted in the service in September 1967 and went to Vietnam as a combat engineer.  They stated that he did not know how to deal with the "horror of war."  He was in fights, dealt with Agent Orange, picked up explosives, and performed mine sweeps which he was unable to handle.  According to the report, he broken down and wanted to kill himself.  While on leave in September 1969, he became severely psychotic and was treated at a mental health hospital to deal with his horror and anger.

Again, insanity, as VA defines it, is clearly not indicated, providing more evidence against this claim. 

In the September 2012 substantive appeal, the appellant's representative referenced an October 2009 VA progress note which indicates that the Veteran had a breakdown in Vietnam and was pulled to the rear for several days before being sent back to duty with a restriction against using a gun.  However, there is no indication that any medical provider found that the Veteran was insane at the time of either period of AWOL.

The Board acknowledges that the September 2009 private psychiatrists' opinion is evidence in support of the claim in that it suggests that the Veteran's declining mental state played a role in his periods of AWOL.  However, the September 2009 opinion is based on the Veteran's account of his in-service psychiatric symptomatology in response to uncorroborated stressors of being in fights, picking up explosives, and participating in mine sweeps.  The psychiatrists indicated that the Veteran experienced the "horrors of war," but the service personnel records do not indicate any participation in combat.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative.  Moreover, the psychiatrists' opinion does not take into account the Veteran's August 1970 statement regarding going AWOL to care for his wife and family.  The Board, therefore, gives little probative weight to this opinion as it relates to the Veteran's sanity at the time of his periods of AWOL.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

More importantly, even if we assume the Veteran's statements were correct at that time, "insanity", as VA defines it, is clearly not indicated, providing evidence against this claim.  Simply stated, the medical evidence, as a whole, provides evidence against a finding that the Veteran was "insane".  The Veteran is clearly indicating the reasons he was AWOL and, while illegal, they are entirely coherent, based on events occurring outside of service, as noted above.  In this regard, the Veteran's own statements during service, overall, are found to provide factual evidence against this claim.  

The Board has also considered the October 2009 VA treatment record which indicates that the Veteran had a mental breakdown during service.  While this report indicates that the Veteran experienced psychiatric symptomatology during service, it does not also indicate that the Veteran was insane at any time during his service, lessening its probative value.

The medical records in this case provide highly probative evidence against the appellant's assertions that the Veteran was insane at any time during or after his service.

Based on the evidence, the Board finds that the Veteran engaged in willful and persistent misconduct rendering him ineligible for veterans' benefits. 38 U.S.C.A. § 101(2), Cropper v. Brown, 6 Vet. App. 450 (1994).  The Board cannot find that the Veteran's periods of AWOL were minor offenses (as a whole) and that his service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d).
In this regard, the appellant argues that the Veteran served honorably from September 12, 1967 to November 27, 1969, evidenced by the fact that his conduct and efficiency were characterized as excellent and good and that he was promoted to SP4 during that time.  However, in spite of his good conduct and efficiency, he was dropped from the rolls as a deserter.  Moreover, the Veteran's conduct during service provides highly probative evidence against the appellant's claim of insanity during service. 

The appellant argues that there were compelling reasons for his periods of AWOL, including marriage on January [redacted], 1970 and spending time with is pregnant wife during his second period of AWOL from February 20 to July 30, 1970, that have not been fairly considered in the adjudication of the claim.  

In this regard, it is important for the appellant to understand that this very argument provides evidence against the claim that the Veteran was insane:  He is clearly taking actions based on want he wants to do (and feels he must do).  This does not suggest insanity, as defined by VA, but rationality.  His actions, unfortunately, lead to a consequence. 

The Board notes that extenuating circumstances for prolonged periods of being AWOL, so as to warrant the periods of AWOL, are only considered when the undesirable discharge was issued solely as a result of the prolonged period of AWOL (continuous for 180 days or more).  In the present case, the Veteran was AWOL for a total of 166 days and accepted discharge in lieu of Court Martial.  The Board finds that the Veteran's voluntary discharge indicates that he had no defense which would have precluded conviction for absence without leave.

That notwithstanding, even if the Board accepted the fact that the Veteran's spouse had no place to live during his first period of AWOL might be considered a mitigating factor, there is no evidence that either period of AWOL had anything to do with emergencies or duties owed to others.  In fact, he went AWOL again on February 20, 1970 "in order to be with his expectant wife."  He later submitted his resignation due to his domestic situation which prevented him from properly performing his duties, not insanity.

The Board has also considered whether the Veteran's age at the time of enlistment (17 years old), and at the time of AWOL (20 years old) , served 29 days as a combat engineer in Vietnam, and his educational achievement (completed the 8th grade) are mitigating factors and a compelling circumstance in support of his periods of AWOL.  However, although the Veteran was young at the time of enlistment, he was mature enough to get married and father a child at the time of his first period of AWOL.  Therefore, the Board cannot find that his youth and limited education excuse his willful and persistent AWOL status.

The Board also finds that the Veteran was not insane at the time of his willful and persistent misconduct.  The appellant's representative argues that the Veteran was insane at the time of his periods of AWOL based on the fact that he was treated at a psychiatric facility that was previously deemed as an asylum for the insane, that it appears that the Veteran suffered d a psychotic break in service and then went AWOL, and that his treating psychiatric opined that he was not in a sound state of mind at that time.  In this regard, while the medical evidence of record suggests that the Veteran experienced some type of psychiatric symptomatology during service and was later diagnosed with major depression and PTSD, the evidence of record does not support a finding that the Veteran was insane at any time during his service.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, a determination as to whether the Veteran was insane at the time of his periods of AWOL, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the representative's contentions on the appellant's behalf.

With regard to the appellant's contention that the Veteran's period of service from September 1969 to November 1969 should be found to be under honorable conditions for VA purposes, the Board notes that the Veteran's discharge on November 27, 1969 to reenlist on November 28, 1969 was considered a conditional discharge which means that his entire period of service from September 1967 to September 1970 is deemed to be an "other than honorable" discharge.  38 C.F.R. § 3.31(a), (b).

Finally, at the time of the March 2010 decision, the Veteran's representative contended that he never had a chance to rebut the March 1971 denial of VA benefits due to the character of discharge.  However, a review of the record indicates that in connection with his subsequent September 2009 claim for benefits, he was provided with sufficient notice of what was required to substantiate his claim in a January 2010 letter.  Further review of the record shows that the Veteran and appellant submitted additional argument in support of the claim.

For the reasons stated above, the Board finds that the character of the Veteran's service is a bar for benefits.  Consequently, the appellant has no legal entitlement to VA benefits based on disease or injury incurred between those dates, and her claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabomis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Because this case involves the legal question regarding whether the appellant has adequate standing to apply for VA benefits, the notice and duty to assist provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  However, the Board notes that the Veteran was provided with sufficient notice in January 2010.

The Board also notes that an October 2009 VA treatment record referenced by the appellant's representative does not appear to be of record.  This report was referenced in support of the appellant's claim of the Veteran's insanity during his periods of AWOL.  Even though this record is not available for review, the Board does not find that the appellant is prejudiced by this record.  Specifically, the appellant's representative stated that the progress note indicates that he had a nervous breakdown during service, but does not contend that any medical personnel found that the Veteran was insane, as defined by VA, at the time of his periods of AWOL (or anytime during or since his service), a crucial fact that has not been established by the evidence of record.  Therefore, as the record merely suggests the presence of psychiatric symptomatology as opposed to a finding or diagnosis of insanity (during the Veteran's service), there is no chance that the outstanding VA treatment record would help the appellant substantiate her claim.  Additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, in the September 2012 substantive appeal, the appellant's representative argued that a VA opinion should be obtained concerning whether the Veteran was insane at the time that he committed the offenses that led to his discharge.  However, as discussed in detail above, the evidence does not indicate that the Veteran was insane at the time he committed the offenses that led to his discharge.  Under these circumstances, the Board finds that VA medical opinion is not required.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


